J-S67034-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :     IN THE SUPERIOR COURT OF
                                                 :          PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    ADAM DWIGHT SNIDE                            :
                                                 :
                       Appellant                 :     No. 2102 MDA 2018

          Appeal from the Judgment of Sentence Entered July 2, 2018
     In the Court of Common Pleas of Luzerne County Criminal Division at
                       No(s): CP-40-CR-0003511-2017


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED DECEMBER 31, 2020

       Appellant Adam Dwight Snide appeals the judgment of sentence entered

by the Court of Common Pleas of Luzerne County after Appellant pled guilty

to two counts of dissemination of child pornography and one hundred counts

of possession of child pornography.1 Appellant challenges the constitutionality

of   his   registration   requirements         under   Pennsylvania’s   Sex   Offender

Registration and Notification Act (“SORNA”), 42 Pa.C.S.A. § 9799.10 et seq.,

as modified by Acts 10 and 29 of 20182 (“SORNA II”). After careful review,

we affirm the judgment of sentence.




____________________________________________


* Former Justice specially assigned to the Superior Court.
1 18 Pa.C.S.A. §§ 6312(c) and (d), respectively.
2 Act of Feb. 21, 2018, P.L. 27, No. 10 (Act 10); Act of June 12, 2018, P.L.

140, No. 29 (Act 29).
J-S67034-19



     On April 11, 2018, Appellant pled guilty to the aforementioned charges,

admitting he had disseminated two images of minor children being sexually

abused by adults and had in his possession over one hundred images/videos

of similar child pornography.   The criminal complaint states that Appellant

disseminated and possessed child pornography from October 9, 2016 to

August 1, 2017.

     At the plea hearing, the trial court notified Appellant that he would be

required to register under SORNA and submit to an evaluation by the Sexual

Offenders’ Assessment Board (SOAB). Appellant confirmed he reviewed the

plea agreement and understood he could be “subject to certain registration

requirements that could include anything up to lifetime reporting” under

SORNA. Notes of Testimony (N.T.), Plea Hearing, 4/11/18, at 4.

     On July 2, 2018, Appellant proceeded to a sentencing hearing, during

which he asked for leniency, expressed remorse for his crimes, and noted he

had sought therapy for sex offender rehabilitation. N.T., Sentencing, 7/2/18,

at 5-9.   While the prosecution acknowledged Appellant cooperated with

investigators, the arresting detective emphasized how troubled he was by the

violent nature of the images and videos that Appellant disseminated and

possessed that depicted infants and young children placed in bondage and

forced to participate in sexual acts with adults. Id. at 10.   As Appellant

admitted downloading such images for over twenty years, the prosecutor

expressed skepticism in Appellant’s assertion that he had been rehabilitated

with a short period of therapy. Id. at 15.

                                    -2-
J-S67034-19



      At the conclusion of the hearing, the trial court sentenced Appellant to

an aggregate term of incarceration of three to fifteen years’ imprisonment to

be followed by twenty-one years of consecutive probation. Noting that the

SOAB found Appellant was not a Sexually Violent Predator (SVP), the trial

court ordered Appellant to register as a Tier II sex offender for twenty-five

years under SORNA II. See 42 Pa.C.S.A. §§ 9799.14(c)(4); 9799.15(a)(2).

      On July 10, 2018, Appellant filed a motion to modify his sentence. On

July 12, 2018, Appellant filed a supplemental post-sentence motion in which

he challenged the application of SORNA II’s registration and reporting

requirements. On October 3, 2018, the trial court held a hearing on the post-

sentence motion but held its ruling in abeyance to allow the parties to submit

briefs.   The trial court also granted the defense’s request for a thirty-day

extension for the resolution of Appellant’s post-sentence motions.         See

Pa.R.Crim.P. 720(B)(3)(b).

      On December 12, 2018, the trial court entered an order denying

Appellant’s post-sentence motions. On December 17, 2018, Appellant filed a

notice of appeal.    Appellant subsequently complied with the trial court’s

direction to file a Concise Statement of Errors Complained of on Appeal

pursuant to Pa.R.A.P. 1925(b).

      Appellant raises the following issue for review in his statement of

question presented section of his appellate brief:

      Whether SORNA II contravenes the 5th, 6th and 14th Amendments
      of the United States Constitution and Pennsylvania Constitution as
      a criminal punishment, without appropriate due process requiring

                                     -3-
J-S67034-19


      that each fact necessary to support imposition of sentence over
      which the court has no control is submitted to a jury and proven
      beyond a reasonable doubt? Apprendi v New Jersey, 530 U.S.
466 (2000) and Alleyne v. United States, 570 U.S. 99 (2013)?

Appellant’s Brief, at 2.

      While Appellant raises one general issue in the question presented

section of his appellate brief, Appellant includes several claims in the

argument section that is not divided into relevant subheadings. Appellant

claims his registration requirements under SORNA II violate his due process

rights in that he was subjected to an “irrebuttable presumption that he poses

a high risk of committing additional sexual offenses [which] deprives him of

his fundamental right to reputation.” 1925(b) statement, at 2.

      Appellant also argues that his registration requirements under SORNA

II constitute criminal punishment and thus, must comply with all constitutional

and statutory protections related to sentencing. As such, Appellant contends

that his registration requirements illegally imposed increased punishment in

excess of his term of imprisonment and added an element or fact which was

never presented to a fact finder in violation of Apprendi and Alleyne.

Appellant’s Brief, at 16.

      In doing so, Appellant has not complied with our rules of appellate

procedure.    Rule 2116(a) specifically provides that “[n]o question will be

considered unless it is stated in the statement of questions involved or is fairly

suggested thereby.” Pa.R.A.P. 2116(a). In addition, our rules of appellate

procedure require that “[t]he argument shall be divided into as many parts as

there are questions to be argued; and shall have at the head of each part – in

                                      -4-
J-S67034-19



distinctive type or in type distinctively displayed – the particular point to be

treated therein, followed by such discussion and citation of authorities as are

deemed pertinent.” Pa.R.A.P. 2119(a).

      This Court has generally found that an appellant’s failure to include an

issue in the statement of questions presented section of his brief results in

waiver of that argument. Commonwealth v. Hodge, 144 A.3d 170, 172 n.4

(Pa.Super. 2016) (quoting Pa.R.A.P. 2116(a)). However, “such a defect may

be overlooked where [the] appellant's brief suggests the specific issue to be

reviewed and [the] appellant's failure does not impede our ability to address

the merits of the issue.” Werner v. Werner, 149 A.3d 338, 341 (Pa.Super.

2016).

      While Appellant did not list his specific arguments in his statement of

questions presented section of his brief, Appellant did set forth each claim in

his post-sentence motion, his 1925(b) statement, and in the argument section

of his appellate brief. As this briefing deficiency does not hamper our ability

to review his claims, we proceed to review the merits of the appeal.

      Our standard of review for Appellant’s challenges to SORNA’s

constitutionality is as follows:

      [w]hen an appellant challenges the constitutionality of a statute,
      the appellant presents this Court with a question of law. See
      Commonwealth v. Atwell, 785 A.2d 123, 125 (Pa.Super. 2001)
      (citation omitted). Our consideration of questions of law is
      plenary. See id., 785 A.2d at 125 (citation omitted). A statute is
      presumed to be constitutional and will not be declared
      unconstitutional unless it clearly, palpably, and plainly violates the
      constitution. See Commonwealth v. Etheredge, 794 A.2d 391,


                                      -5-
J-S67034-19


      396 (Pa.Super. 2002) (citations omitted). Thus, the party
      challenging the constitutionality of a statute has a heavy burden
      of persuasion. See id., 794 A.2d at 396 (citation omitted).

Commonwealth v. Cosby, 224 A.3d 372, 431 (Pa.Super. 2019) (quoting

Commonwealth v. Howe, 842 A.2d 436, 441 (Pa.Super. 2004)).

      In evaluating Appellant’s claims, it is helpful to review this Court’s

summary of the legislative history of Pennsylvania’s schemes for sex offender

registration and the precedent reviewing their constitutionality:

         [c]ourts have also referred to SORNA as the Adam Walsh
         Act. SORNA [was] the General Assembly's fourth enactment
         of the law commonly referred to as Megan's Law. Megan's
         Law I, the Act of October 24, 1995, P.L. 1079 (Spec. Sess.
         No. 1), was enacted on October 24, 1995, and became
         effective 180 days thereafter. Megan's Law II was enacted
         on May 10, 2000[,] in response to Megan's Law I being ruled
         unconstitutional by our Supreme Court in Commonwealth
         v. Williams, ... 557 Pa. 285, 733 A.2d 593 ( [Pa.] 1999).
         Our Supreme Court held that some portions of Megan's Law
         II were unconstitutional in Commonwealth v. Gomer
         Williams, ... 574 Pa. 487, 832 A.2d 962 ([Pa.] 2003), and
         the General Assembly responded by enacting Megan's Law
         III on November 24, 2004. The United States Congress
         expanded the public notification requirements of state
         sexual offender registries in the Adam Walsh Child
         Protection and Safety Act of 2006, 42 U.S.C. §§ 16901-
         16945, and the Pennsylvania General Assembly responded
         by passing SORNA [I] on December 20, 2011[,] with the
         stated purpose of “bring[ing] the Commonwealth into
         substantial compliance with the Adam Walsh Child
         Protection and Safety Act of 2006.”         42 Pa. C.S. §
         9799.10(1). SORNA [I] went into effect a year later on
         December 20, 2012. Megan's Law III was also struck down
         by our Supreme Court for violating the single subject rule of
         Article III, Section 3 of the Pennsylvania Constitution.
         [Commonwealth] v. Neiman, ... 624 Pa. 53, 84 A.3d 603,
         616 ( [Pa.] 2013). However, by the time it was struck down,
         Megan's Law III had been replaced by SORNA [I].



                                     -6-
J-S67034-19


       M.S. v. Pennsylvania State Police, 212 A.3d 1142, 1143 n.1
       (Pa.Cmwlth. 2019) (quoting Dougherty v. Pennsylvania State
       Police, 138 A.3d 152, 155 n.8 (Pa. Cmwlth. 2016) (en banc)).

       SORNA I also failed to withstand constitutional scrutiny. In
       Commonwealth v. Muniz, 640 Pa. 699, 164 A.3d 1189 (2017),
       cert. denied, Pennsylvania v. Muniz, ––– U.S. ––––, 138 S. Ct.
925, 200 L. Ed. 2d 213 (2018), our Supreme Court held that

          1) SORNA's registration provisions constitute punishment
          notwithstanding the General Assembly's identification of the
          provisions as nonpunitive; 2) retroactive application of
          SORNA's registration provisions violates the federal ex post
          facto clause; and 3) retroactive application of SORNA's
          registration provisions also violates the ex post facto clause
          of the Pennsylvania Constitution.
Id. at 1193. The Muniz Court deemed SORNA I's registration
       provisions to be punitive by applying the seven-factor test
       established in Kennedy v. Mendoza–Martinez, 372 U.S. 144,
       83 S. Ct. 554, 9 L. Ed. 2d 644 (1963).

Cosby, 224 A.3d at 429.

       In response to Muniz, the General Assembly enacted legislation to

amend SORNA. See Act of Feb. 21 2018, P.L. 27, No. 10 (Act 10), later

reenacted by Act of June 12, 2018, P.L. 1952, No. 29 (Act 29) (collectively,

“SORNA II”).3 Our Supreme Court has clarified that:

       Act 10 split SORNA, which was previously designated in the
       Sentencing Code as Subchapter H into two subchapters. Revised
____________________________________________


3  The Legislature also passed these acts to respond to Commonwealth v.
Butler, 173 A.3d 1212 (Pa.Super. 2017) (Butler I), in which a panel of this
Court deemed SORNA’s SVP designation process to be unconstitutional as
violative of Apprendi and Alleyne as it increased a defendant’s criminal
penalty without requiring the factfinder to make relevant findings beyond a
reasonable doubt. Thereafter, the Supreme Court reversed the decision,
finding SORNA’s registration and notification requirements applicable to SVPs
do not constitute criminal punishment and as a result, the SVP designation
process does not violate Apprendi or Alleyne. Commonwealth v. Butler,
--- Pa.---, 226 A.3d 972 (Pa. 2020) (“Butler II”).

                                           -7-
J-S67034-19


     Subchapter H applies to crimes committed on or after December
     20, 2012, whereas Subchapter I applies to crimes committed after
     April 22, 1996, but before December 20, 2012. In essence,
     Revised Subchapter H retained many of the provisions of
     SORNA, while Subchapter I imposed arguably less onerous
     requirements on those who committed offenses prior to December
     20, 2012, in an attempt to address this Court's conclusion in
     [Commonwealth v.] Muniz, 164 A.3d 1189 (Pa. 2017)] that
     application of the original provisions of SORNA to these offenders
     constituted an ex post facto violation.

Commonwealth v. Torsilieri, ---Pa.---, 232 A.3d 567, 580–81 (2020). As

Appellant pled guilty to committing offenses after December 20, 2012, he was

required to register under Revised Subchapter H and ex post facto principles

do not apply.

     While the instant appeal was pending, our Supreme Court filed its

decision in Torsilieri, in which the Commonwealth appealed the trial court’s

declaration that Revised Subchapter H of SORNA was unconstitutional as

violative of numerous protections of the United States and Pennsylvania

Constitutions. This Court summarized the decision in Torsilieri as follows:

           The defendant expressly challenged the presumption in
     SORNA II that all sex offenders are dangerous and pose a high
     risk of recidivism, necessitating registration and notification
     procedures to protect the public from recidivist sex offenders. The
     defendant further claimed the presumption was not supported by
     current research and threatens public safety by preventing the re-
     integration of offenders as law-abiding citizens. Although the
     Commonwealth argued that a post-sentence motion hearing was
     not the proper forum to adjudicate a challenge to the
     constitutionality of a statute, the trial court permitted the
     defendant to introduce affidavits and supporting documents of
     three experts concluding that sex offenders generally have low
     recidivism rates and questioning the effectiveness of sex offender
     registration systems. The Commonwealth did not offer any
     rebuttal expert testimony or documents regarding the defendant's
     expert witnesses. [Id. at ---, 232 A.3d at 573-74.]

                                    -8-
J-S67034-19



            The trial court declared the provisions of Revised
     Subchapter H applicable to the defendant unconstitutional based
     largely on the scientific evidence the defendant had advanced at
     the hearing. The trial court concluded that the registration and
     notification provisions of Revised Subchapter H violated the
     defendant's right to due process by impairing his right to
     reputation through utilization of an irrebuttable presumption and
     because the statutory system failed to provide requisite notice and
     opportunity to be heard. The trial court further held Revised
     Subchapter H violated the separation of powers doctrine because
     it removed the trial court's ability to fashion an individualized
     sentence. Finally, the trial court held that Revised Subchapter H
     violated Alleyne/Apprendi by allowing for enhanced punishment
     neither determined by the fact-finder nor premised upon proof
     beyond a reasonable doubt. [Id. at ---, 232 A.3d at 574-75.]
     Consequently, the trial court vacated the defendant's sentence to
     the extent that it required compliance with Revised Subchapter
     H's registration provisions. Id.

            On appeal, our Supreme Court initially rejected the
     Commonwealth's argument that the trial court lacked authority to
     consider the constitutionality of Revised Subchapter H. [Id. at -
     --, 232 A.3d at 584] (stating: “[A] viable challenge to legislative
     findings and related policy determinations can be established by
     demonstrating a consensus of scientific evidence where the
     underlying legislative policy infringes constitutional rights. In such
     cases, it is the responsibility of the court system to protect the
     rights of the public”). Next, the Supreme Court acknowledged
     that, based on the evidence the defendant had presented in
     the trial court, he posed “colorable constitutional challenges” to
     Revised Subchapter H's registration and notification provisions
     based upon his asserted refutation of two critical legislative
     determinations: (1) that all sex offenders pose a high risk of
     recidivism; and (2) that the tier-based registration system of
     Revised Subchapter H protects the public from the alleged danger
     of recidivist sex offenses. Id.

           Notwithstanding the defendant's proffered evidence,
     however, the Court decided it was unable to conclude based upon
     the record before it whether the defendant had sufficiently
     undermined the validity of the legislative findings supporting
     Revised Subchapter H's registration and notification provisions,
     especially in light of the Commonwealth's contradictory scientific

                                     -9-
J-S67034-19


      evidence produced on appeal. Noting that “it is not the role of an
      appellate court to determine the validity of the referenced studies
      based on mere citations rather than allowing the opportunity for
      the truths to develop through a hearing on the merits of the
      evidence,” the Court remanded to allow the parties to address
      whether a consensus has developed to call into question the
      relevant legislative policy decisions impacting sex offenders’
      constitutional rights. [Id. at ---, 232 A.3d at 585.]

             Further, in examining the trial court's analysis of the
      irrebuttable presumption doctrine and the Mendoza-Martinez
      factors, the Court emphasized that the trial court had relied
      heavily upon its review of the defendant's proffered scientific
      evidence. [Id. at ---, 232 A.3d at 587.] The Court reiterated that
      although the defendant presented a colorable argument that the
      General Assembly's factual presumptions have been undermined
      by recent scientific studies, the Court was unable to affirm the
      court's conclusions “because the evidence of record does not
      demonstrate a consensus of scientific evidence...to find a
      presumption not universally true..., nor the ‘clearest proof’
      needed to overturn the General Assembly's statements that the
      provisions are not punitive, which we have noted requires more
      than merely showing disagreement among relevant authorities.”
      [Id. at ---, 232 A.3d at 594.] Accordingly, the Court remanded
      so the trial court could re-evaluate the defendant's proffered
      evidence weighed against contrary evidence, if any exists. [Id.
      at ---, 232 A.3d at 595.]

Commonwealth v. Manzano, --- A.3d ----, 895 MDA 2019, 901 MDA 2019,

2020 WL 4913292 at *10-13 (Pa.Super. Aug. 21, 2020) (emphasis in original).

      Moreover, the Torsilieri Court specifically highlighted the following

principles:

      [w]e emphasize that all cases are evaluated on the record created
      in the individual case. Thus, a court need not ignore new scientific
      evidence merely because a litigant in a prior case provided less
      convincing evidence. Indeed, this Court will not turn a blind eye
      to the development of scientific research, especially where such
      evidence would demonstrate infringement of constitutional rights.




                                     - 10 -
J-S67034-19


             Nevertheless, we also emphasize that it will be the rare
      situation where a court would reevaluate a legislative policy
      determination, which can only be justified in a case involving the
      infringement of constitutional rights and a consensus of scientific
      evidence undermining the legislative determination. We reiterate
      that while courts are empowered to enforce constitutional rights,
      they should remain mindful that “the wisdom of a public policy
      is one for the legislature, and the General Assembly's
      enactments are entitled to a strong presumption of
      constitutionality rebuttable only by a demonstration that
      they clearly, plainly, and palpably violate constitutional
      requirements.” Shoul [v. Commonwealth, Dept. of
      Transportation], [643 Pa. 302,] 173 A.3d [669,] 678 [(2017).]

Torsilieri, 232 A.3d at 595-96 (emphasis added).

      In the instant case, Appellant raises similar arguments to those raised

in Torsilieri. However, unlike Torsilieri, Appellant failed to provide the trial

court with any scientific evidence or studies to refute the relevant legislative

finding that sexual offenders pose a high risk of committing additional sexual

offenses.

      This Court has recently explained that a defendant’s failure to present

scientific evidence to support his claim that the underlying legislative policy in

Subchapter H infringes on his constitutional rights resulted in waiver as the

appellant “failed to satisfy his burden to prove that Revised Subchapter H

provisions applicable to him clearly, palpably, and plainly violate the

constitution.” Manzano, --- A.3d ----, 895 MDA 2019, 901 MDA 2019, at

*14-15.

      While Appellant baldly asserts that scientific studies exist that support

his contention, there is no indication in the record created in this case to show

that Appellant attempted to produce evidence in support of a colorable


                                     - 11 -
J-S67034-19



argument that the General Assembly's factual presumptions have been

undermined by recent scientific studies.     The trial court held a hearing on

Appellant’s post-sentence motion in which the parties presented oral

argument, but the transcript was not included in the certified record because

Appellant did not order this particular hearing to be transcribed.

      As such, Appellant failed to provide any evidence in support of his

challenge to the relevant legislative finding in SORNA II. Consistent with our

decision in Manzano, we deem Appellant’s argument to be waived. It is well-

established that:

             “The fundamental tool for appellate review is the official
      record     of   the   events    that   occurred   in   the   trial
      court.”Commonwealth v. Preston, 904 A.2d 1, 6 (Pa.Super.
      2006) (en banc) (citation omitted). The certified record consists
      of “original papers and exhibits filed in the lower court, paper
      copies of legal papers filed with the prothonotary by means of
      electronic filing, the transcript of proceedings, if any, and a
      certified copy of the docket entries prepared by the clerk of the
      lower court[.]” Pa.R.A.P. 1921. Items that are not part of the
      certified record cannot be considered on appeal. See Preston,
904 A.2d at 6. In Pennsylvania, we place the responsibility of
      ensuring that the record on appeal is complete “squarely upon the
      appellant and not upon the appellate courts.” Id., at 7 (citing
      Pa.R.A.P. 1931).

            With regard to transcripts, our Rules of Appellate Procedure
      require an appellant to order and pay for any transcript necessary
      for resolution of the issues appellant raises on appeal. See
      Pa.R.A.P. 1911(a). When an appellant fails to adhere to the
      precepts of Rule 1911 and order all necessary transcripts, “any
      claims that cannot be resolved in the absence of the necessary
      transcripts … must be deemed waived for the purpose of appellate
      review.” Preston, 904 A.2d at 7 (citation omitted).




                                    - 12 -
J-S67034-19



Interest of G.E.W., 233 A.3d 893, 899–900 (Pa.Super. 2020) (emphasis in

original). The record created in this case does not demonstrate that Appellant

presented a colorable claim that General Assembly's legislative findings have

been undermined by recent scientific studies.         Thus, we conclude that

Appellant is not entitled to relief on this basis.

      In addition, while Appellant asserts that the amendments made to

SORNA II are de minimis and its registration requirements remain punitive for

the reasons set forth in Muniz, Appellant makes no attempt to apply the

Mendoza-Martinez factors to properly analyze whether the challenged

portions of SORNA II constitute criminal punishment.

      In similar circumstances, this Court has declined to assess the merits of

a constitutional challenge to SORNA’s registration requirements when the

appellant’s claim was not supported by meaningful analysis as to why the

statute should be deemed unconstitutional given the strong presumption of

constitutionality afforded to legislation. Cosby, 224 A.3d at 430-31 (finding

the appellant’s challenge to the constitutionality of his registration and

reporting requirements as an SVP under SORNA II to be not sufficiently

developed when the appellant cited, but did not adequately apply the

Mendoza-Martinez test to the applicable provisions of SORNA II). See also

Manzano, --- A.3d ----, 895 MDA 2019, 901 MDA 2019 (same).

      As a result, we conclude that Appellant has failed to overcome his heavy

burden of persuasion to show that the challenged provisions of SORNA II

clearly, palpably, and plainly violate our federal and state constitutions.

                                      - 13 -
J-S67034-19



     For the foregoing reasons, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

     Judge Dubow joins the memorandum.

     Judge Olson concurs in the result




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2020




                                  - 14 -